of thetreasury department internal_revenue_service washington d c qc91l1046 dec se itiep rata ‘tax rkempt and government entities division uniform issue list re control number legend taxpayer ira a financial_institution b ira account c financial_institution d individual e state f state g amount dear this is in response to a request for a private_letter_ruling dated date as supplemented by additional correspondence dated june and date in which you bave applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount from your individual_retirement_account ira a maintained with financial_institution b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested ‘taxpayer age represents that on date he liquidated ira a and took a distribution of amount he wanted to change investment vehicles to obtain a higher rate of return taxpayer asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his traveling to care for his mother during her illness and to manage her business affairs during the 60-day rollover period on date taxpayer was informed his mother individual e was seriously ill taxpayer traveled from state f to state g to help care for her due to a deteriorating condition individual e required heart valve replacement surgery during his stay in state g taxpayer spent his entire day either with his mother at the hospital or managing her business upon returning home to state f taxpayer transferred amount i to ira account c maintamed with financial_institution d such transfer occurred within days of the expiration of the 60-day rollover period based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - d the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not tater than the day after the day on which the individual receives the payment or distribution or i the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individal subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code rey proc lr b date provides that in determining whether to grant a waiver of the 60-day roliover requirement pursuant to sec_408 the service will consider all relevant facts and citcumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred ‘the information presented and the documentation submitted by taxpayer is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to his traveling to care for his mother during her illness and manage her business affairs for almost days therefore pursuant to code sec_408 d the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira a taxpayer is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at sud sincerely yours manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
